                                                                                   Case 2:20-cv-01669-JAD-BNW Document 17
                                                                                                                       16 Filed 12/11/20
                                                                                                                                12/08/20 Page 1 of 3
                                                                                                                                                   4



                                                                               1   Amy M. Samberg, NV Bar No. 10212
                                                                                   asamberg@fgppr.com
                                                                               2   FORAN GLENNON PALANDECH
                                                                               3   PONZI & RUDLOFF PC
                                                                                   400 East Van Buren Street, Suite 550
                                                                               4   Phoenix, AZ 85004
                                                                                   Telephone: 602-777-6230
                                                                               5   Facsimile: 312-863-5099
                                                                               6   Lee H. Gorlin, NV Bar No. 13879
                                                                               7   lgorlin@fgppr.com
                                                                                   2200 Paseo Verde Parkway, Suite 280
                                                                               8   Henderson, NV 89052
                                                                                   Telephone: 702-827-1510
                                                                               9   Facsimile: 312-863-5099
                                                                              10   Attorneys for The Travelers Home and
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   Marine Insurance Company

                                                                              12                               UNITED STATES DISTRICT COURT
                                                                              13                                       DISTRICT OF NEVADA
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14
                                             Henderson, Nevada 89052




                                                                                    MAXWELL B. WILLIAMS and CLAIRE N.                    CASE NO.      2:20-cv-01669-JAD-BNW
                                                                                    WILLIAMS, individually,
                                                                              15                                                         STIPULATION AND ORDER
                                                                              16                       Plaintiffs,                       EXTENDING ALL DISCOVERY
                                                                                                                                         DATES FOR 90 DAYS
                                                                              17    vs.

                                                                              18    THE TRAVELERS HOME AND MARINE                        (First Request)
                                                                                    INSURANCE COMPANY and THE
                                                                              19    TRAVELERS INDEMNITY COMPANY;
                                                                                    DOES I-X; AND ROE CORPORATIONS I-X,
                                                                              20
                                                                                                        Defendants.
                                                                              21
                                                                              22          IT IS HEREBY STIPULATED AND AGREED by Plaintiffs Maxwell B. Williams and

                                                                              23   Claire N. Williams (collectively “Plaintiffs”) and Defendant The Travelers Home and Marine

                                                                              24   Insurance Company (“THMIC”) by and through their respective counsel, that all discovery

                                                                              25   deadlines be extended by 90 days.

                                                                              26          This is the parties first request to extend any discovery deadlines in this matter.

                                                                              27          Pursuant to Local Rule 26-3, the parties state as follows:

                                                                              28

                                                                                                                                   -1-
                                                                                   Case 2:20-cv-01669-JAD-BNW Document 17
                                                                                                                       16 Filed 12/11/20
                                                                                                                                12/08/20 Page 2 of 3
                                                                                                                                                   4



                                                                               1          I.      DISCOVERY COMPLETED TO DATE
                                                                               2          •       The parties conducted the Fed. R. Civ. P. 26(f) conference.
                                                                               3          •       The parties have exchange initial disclosures of documents and list of witnesses.
                                                                               4          •       Plaintiffs have served their first set of written discovery on THIMC. THMIC’s
                                                                               5                  responses are due by January 4, 2021.
                                                                               6          II.     DISCOVERY TO BE COMPLETED
                                                                               7          •       THMIC’s Responses to previously served written discovery requests.
                                                                               8          •       Additional Written discovery specific to this action.
                                                                               9          •       Depositions of the parties.
                                                                              10          •       Depositions of additional non-party fact witnesses.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11          •       Expert witness discovery including disclosure of experts and expert depositions.
                                                                              12          •       Identification of rebuttal experts including disclosures of rebuttal experts.
                                                                              13          •       Subpoenas to non-parties.
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14          III.    REASONS WHY THE DEADLINES CANNOT BE COMPLETED WITHIN
                                             Henderson, Nevada 89052




                                                                                                  THE CURRENT SCHEDULE
                                                                              15
                                                                              16          Good cause exists to extend the discovery schedule in this matter. THMIC has filed a

                                                                              17   Motion to Dismiss many of Plaintiffs’ causes of action in this matter. Should all or some of the

                                                                              18   causes of action discussed in the Motion be dismissed, the issues in this matter will narrow

                                                                              19   significantly. Prior to engaging experts and incurring the associated fees therewith, the parties

                                                                              20   agree that all parties would be better served if the Motion to Dismiss be decided before incurring

                                                                              21   these costs. Additionally, the ongoing COVID-19 pandemic as well as the dates falling during or

                                                                              22   right after the holiday season necessitate the additional time.

                                                                              23          IV.     PROPOSED SCHEDULE

                                                                              24          Accordingly, the parties hereby agree and stipulate to a 90-day extension of discovery dates

                                                                              25   as follows:

                                                                              26               EVENT                       CURRENT DATE                     PROPOSED DATE
                                                                                    Discovery Cut-Off Date                    3/16/2021                        6/14/2021
                                                                              27
                                                                                    Add Parties/Amend Pleadings              12/16/2020                        3/16/2021
                                                                              28    Initial Expert Disclosure                 1/15/2021                        4/15/2021


                                                                                                                                   -2-
                                                                                   Case 2:20-cv-01669-JAD-BNW Document 17
                                                                                                                       16 Filed 12/11/20
                                                                                                                                12/08/20 Page 3 of 3
                                                                                                                                                   4



                                                                               1    Rebuttal Expert Disclosure                2/15/2021                           5/17/2021
                                                                                    Dispositive Motions                       4/15/2021                           7/14/2021
                                                                               2
                                                                                    Pre-Trial Order                  The Joint Pre-Trial Order          The Joint Pre-Trial Order
                                                                               3                                   shall be filed no later than 30      shall be filed no later than
                                                                                                                     days after the date set for       30 days after the date set for
                                                                               4                                     filing dispositive motions          filing dispositive motions
                                                                                                                            which will be                       which will be
                                                                               5                                              5/17/2021                           8/16/2021
                                                                               6
                                                                                                                      If dispositive motions are        If dispositive motions are
                                                                               7                                   timely filed, the date for filing     timely filed, the date for
                                                                                                                     the Pre-Trial Order shall be       filing the Pre-Trial Order
                                                                               8                                              suspended.                    shall be suspended.
                                                                                    Last Day to Request an                    2/23/2021                          5/24/2021
                                                                               9    Extension of these dates
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                    DATED this 8th day of December 2020             DATED this 8th day of December 2020
                                                                              11
                                                                                    BROWN, BONN & FRIEDMAN, LLC                     FORAN GLENNON PALANDECH PONZI
                                                                              12                                                    & RUDLOFF PC
                                                                              13
                                                                                    By: /s/ Thomas Friedman, Esq    /               By: /s/ Lee H. Gorlin, Esq          /
                                        2200 Paseo Verde Parkway, Suite 280




                                                                              14    Thomas Friedman (NV Bar No. 7708)               Lee H. Gorlin (NV Bar No. 13879)
                                             Henderson, Nevada 89052




                                                                                    5528 South Fort Apache Road                     2200 Paseo Verde Parkway, Suite 380
                                                                              15    Las Vegas, Nevada 89148                         Henderson, Nevada 89052
                                                                              16    Attorneys for Maxwell B. Williams and           Attorneys for Travelers Home and Marine
                                                                              17    Claire N. Williams                              Insurance Company

                                                                              18                                       ORDER

                                                                              19                                                       IT IS SO ORDERED

                                                                              20          IT IS SO ORDERED.                            DATED: 4:48 pm, December 11, 2020

                                                                              21
                                                                              22
                                                                                                                               United BRENDA    WEKSLER
                                                                                                                                      States Magistrate Judge
                                                                              23                                                      UNITED STATES MAGISTRATE JUDGE

                                                                              24
                                                                              25                                               Dated

                                                                              26
                                                                              27
                                                                              28

                                                                                                                                 -3-
